Citation Nr: 0828953	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-34 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from April 1964 to 
April 1967.  

These matters come to the Board of Veterans' Appeals (Board) 
following a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  


FINDINGS OF FACT

1.  Tinnitus is not attributable to the veteran's military 
service.  

2.  At the time of service entrance in April 1964, an 
audiological examination revealed right ear hearing loss at 
3000 Hertz.  

3.  The veteran's pre-existing right ear hearing loss 
underwent no chronic worsening during active service.

4.  The veteran's current hearing loss is not attributable to 
his active military service; sensorineural hearing loss was 
not manifested within one year of the veteran's separation 
from active service.  


CONCLUSIONS OF LAW

1.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 1153, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  Through a notice letter in 
October 2005 (with a subsequent notice letter in January 
2007), the veteran received notice of the information and 
evidence needed to substantiate his claims.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claims.  

The Board also finds that the October 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the veteran was notified 
that the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The veteran was requested to identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  The veteran was also requested to submit 
evidence in his possession in support of his claims.  
Furthermore, in March 2006, the RO provided the veteran 
notice on effective date and disability rating elements.  See 
e. g., Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Also as regards to VA's notice requirements, the notice 
should inform the veteran of:  (1) the evidence that is 
needed to substantiate the claim, (2) the evidence, if any, 
to be obtained by VA, and (3) the evidence, if any, to be 
provided by the claimant.  38 C.F.R. § 3.159.  As indicated 
above, these requirements have been met in this case.  
Therefore, the complete notice required by the VCAA was 
provided prior to the initial adjudication of the veteran's 
claims; thus, the Board finds that, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Nothing about the evidence or any response to any 
notice in this case suggests that the veteran's claims must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
veteran's service treatment records have been associated with 
the claims file as have the medical records associated with 
the veteran's award for Social Security Administration (SSA) 
disability benefits.  The veteran has been afforded a VA 
audiological examination and the examiner has provided a 
medical opinion regarding the etiology of the veteran's 
tinnitus and hearing loss.  Furthermore, the veteran has 
submitted a private medical opinion in support of his claim 
for service connection for hearing loss.  Otherwise, neither 
the veteran nor his representative has alleged that there are 
any outstanding medical records probative of the veteran's 
claims that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran has contended that he experienced significant 
noise exposure in service as a tank crewman.  Furthermore, 
the veteran has reported that he boxed while in service and 
that the sport may have also contributed to his tinnitus and 
hearing loss.  The veteran has not otherwise contended that 
he was diagnosed or treated in service for tinnitus or 
hearing loss.  

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing noise exposure or tinnitus 
and hearing loss either in service or after service).  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, the veteran is 
not competent to say that his tinnitus or hearing loss was a 
result of acoustic trauma or was of a chronic nature to which 
current disability may be attributed.  With respect to 
hearing loss, notwithstanding the lack of any diagnosis or 
treatment in service, the absence of in-service evidence of 
hearing loss is not fatal to a claim for service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

A review of the veteran's service records reflects his 
military occupational specialty (MOS) as "Armor Crewman."  
The veteran's service treatment records reflect no 
complaints, diagnosis, or treatment for tinnitus or hearing 
loss.  An audiological test at service entrance in April 1964 
(measured in ASA units), reflects pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
30
30
LEFT
0
-5
-5
5
20

Puretone thresholds, adjusted to equate to ISO units (the 
standard for measuring hearing loss for VA purposes), in 
decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
40
35
LEFT
15
5
5
15
25

At the time of separation from active service in December 
1966, on audiological testing (measured in ASA units), pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
No 
report
10
LEFT
10
5
5
No 
report
25

Puretone thresholds, adjusted to equate to ISO units, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
No 
report
15
LEFT
25
15
15
No 
report
30

Post-service medical evidence reflects medical records 
associated with the veteran's claim for SSA disability 
benefits.  In particular, a report of September 1992 medical 
examination from Michigan Medical Consultants reflects a 
report by the examining physician that the veteran's hearing 
was unimpaired.  

Otherwise, in a report of June 2006 VA audiological 
examination, the examiner noted the veteran's relevant 
audiological history, including the veteran's MOS as a tank 
gunner and driver and also that the veteran boxed during 
service.  The examiner additionally noted that the veteran 
had worked after service in factories and at a bowling alley.  
On audiological testing the veteran demonstrated bilateral 
hearing loss that met VA requirements for impaired hearing 
under 38 C.F.R. § 3.385.  The veteran was diagnosed with mild 
to moderate sensorineural hearing loss; he was also noted to 
complain of periodic, bilateral tinnitus.  The examiner 
commented that the claims file had been reviewed and that the 
veteran's hearing test on service entrance revealed a mild, 
high frequency hearing loss.  The examiner also commented 
that at discharge the veteran's hearing was within normal 
limits.  The examiner opined that it was not likely that the 
veteran's current hearing loss and tinnitus were related to 
military service.  Furthermore, the examiner opined that 
boxing could cause ossicular discontinuity which could cause 
a conductive hearing loss.  However, the audiological testing 
and tympanometry conducted during the VA examination had not 
revealed such a hearing loss.  

Following his VA examination in June 2006, the veteran 
submitted a medical opinion, dated in September 2006, which 
appears to have been drafted by R. W. C., D. O. of the 
Institute for Ear, Nose, & Throat Surgery.  Dr. C noted that, 
"[The veteran's] hearing loss is most likely due to his 
years of military service with the noise exposure and boxing 
being contributing factors."  

With respect to the veteran's claim for service connection 
for tinnitus, the Board notes that there is absent from the 
record competent evidence linking any current tinnitus to the 
veteran's period of service.  No medical professional 
provides findings or opinions to that effect, and neither the 
veteran nor his representative has presented or alluded to 
the existence of any such medical evidence or opinion.  Here, 
the only medical opinion of record weighs against the 
veteran's claim in that the VA examiner opined in June 2006 
that it was not likely that the veteran's tinnitus was 
related to military service.  

As for the veteran's claim for service connection for hearing 
loss, the Board notes that there are medical opinions both 
for and against the veteran's claim.  As noted above, the 
favorable medical opinion evidence consists of September 2006 
opinion from Dr. C.  However, Dr. C, in concluding that the 
veteran's hearing loss was most likely due to service and 
that acoustic trauma and boxing were contributing factors, 
fails to provide the rationale for his opinion.  See e. g., 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support [the] opinion.").  Furthermore, it is 
not evident from the opinion what the veteran reported to Dr. 
C regarding the history of his hearing loss.  The unfavorable 
medical evidence consists of the VA examiner's opinion in 
June 2006 in which it was opined that the veteran's hearing 
loss was not related to service.  The opinion was based on 
the veteran's reported medical history and a review of the 
claims file.  The rationale for the examiner's opinion was 
also reported.  As noted above, the examiner found the 
veteran's hearing loss not related to service due to a normal 
hearing examination at separation.  Furthermore, the examiner 
noted that hearing loss due to boxing would be conductive in 
nature and that the VA hearing test and tympanometry did not 
reflect such hearing loss.  

Thus, when the Board weighs the probative value of the 
opinions of Dr. C and the VA examiner it finds the medical 
opinion provided by the VA examiner to be more persuasive.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (It is not 
error for the BVA to favor the opinion of one competent 
medical expert over that of another).  Therefore, the Board 
finds the medical evidence weighs against the veteran's claim 
that his current hearing loss is related to his active 
military service.  Additionally, the evidence does not 
support that there was any loss of hearing acuity shortly 
after service which was of a chronic sensorineural type.  See 
38 C.F.R. §§ 3.307, 3.309.  Furthermore, as a layperson the 
veteran is simply not competent to provide a probative 
opinion on a medical matter, such as whether there exists a 
medical nexus between any current disability and service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the veteran's contention that he did 
not have a hearing test at separation but instead only a 
whispered voice test.  As noted above, the veteran's service 
treatment records reflect an audiological examination at 
separation from service.  Whispered voice testing was not 
performed at that time.  The veteran has also argued that he 
demonstrated mild, high frequency right ear hearing loss at 
3000 Hz at the time of his entrance into service and that any 
hearing loss at that time could not have improved after three 
years in his MOS as an armor (tank) crewman.  Thus, it 
appears to the Board that the veteran is contending that his 
pre-existing right ear hearing loss was aggravated by his 
service.  

Here, the April 1964 audiogram reflects a finding of 40 
decibels (dB) at 3000 Hz in the right ear.  As noted above, 
an auditory threshold of 40 dBs in any one frequency meets VA 
requirements for impaired hearing under 38 C.F.R. § 3.385.  
Thus, the evidence demonstrates that the veteran had a pre-
existing disability at the time of his entrance onto active 
duty.  See 38 C.F.R. § 3.304(b) (A veteran will be considered 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a pre-existing 
disorder is noted upon entry into service, and the claimant 
brings a claim for service connection on the basis of 
aggravation under section 1153, the burden falls on the 
claimant to establish aggravation of the pre-existing 
disorder.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).  

Here, as noted above, the December 1966 audiogram reflected 
no recorded decibel level at 3000 Hz.  Thus, the service 
medical evidence does not reveal whether the veteran's 
decibel level in the right ear at 3000 Hz increased 
(worsened), decreased (improved), or remained the same 
subsequent to the April 1964 audiogram.  The Board notes that 
when compared with the April 1964 audiogram, the December 
1966 audiogram does reveal decibel level increases 
bilaterally at 500 Hz, 1000 Hz, and 2000 Hz, as well as at 
4000 Hz in the left ear.  Otherwise, the April 1964 audiogram 
reflects a 35 dB level recorded at 4000 Hz in the right ear 
which decreased (improved) to 15 dB at the time of the 
December 1966 audiogram.  Thus it is not improbable that the 
veteran's pre-existing right ear hearing at 3000 Hz actually 
improved during the course of active service.  

Here, the veteran has not alluded to or submitted evidence 
demonstrating that his pre-existing right ear hearing loss 
worsened as a result of his active service.  Id. at 1096.  
Otherwise, the medical evidence simply does not demonstrate 
an increase (worsening) of the pre-existing right ear hearing 
loss during the veteran's active service period.  

The Board does not question that the veteran was exposed to 
noise during service.  As noted above, the veteran is 
competent to report being exposed to noise in service.  
Nevertheless, under the circumstances-given the lack of any 
evidence that a pre-existing right ear hearing loss underwent 
an increase during service, the lack of objective evidence of 
tinnitus and/or hearing loss (other than that pre-existed 
service) until many years after service, and the more 
persuasive unfavorable medical opinion evidence-the Board 
concludes that the greater weight of the evidence is against 
the claims.  Service connection for tinnitus and for hearing 
loss is therefore not warranted.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence weighs against the claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for tinnitus is denied.

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


